DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 15.
Amended: 1.
New: 21.
Pending: 1-7 and 9-21. 
Response to Arguments.
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-10, filed 03/15/2021, with respect to claim(s) 1, 4-6 and 10 have been fully considered and are persuasive.  The rejection of claim(s) 1, 4-6 and 10 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is YUAN.
YUAN discloses read operation for selected memory cell on a selected word line compensates for program disturb which is a nonlinear function of the data state of an adjacent memory cell on an adjacent word line. When a command to perform a read operation for the selected memory cell is received, a read operation is first performed on the adjacent memory cell to determine its data state, or to classify the adjacent memory cell into a threshold voltage range which includes one or more data states, or a portion of a data state. The selected memory cell is then read using a baseline control gate voltage which does not provide compensation, and one or more elevated control gate voltages which provide compensation, to distinguish between two adjacent data states. An optimal sensing result is selected based on the data state or threshold voltage range of the adjacent memory cell. 

Re: Independent Claim 1 (and dependent claim(s) 2-9 and 21), there is no teaching or suggestion in the prior art of record to provide:
Before programming the selected memory cell and the adjacent memory cell, compare an assigned data state of the adjacent memory cell to an assigned data state of the selected memory cell; based on the comparing.

Re: Independent Claim 10 (and dependent claim(s) 11-14), there is no teaching or suggestion in the prior art of record to provide:
During the applying of the verification signal, initiating sensing of whether a threshold voltage of the selected memory cell exceeds a level, the level is a function of a number of data states by which an assigned data state of the adjacent memory cell exceeds an assigned data state of the selected memory cell, wherein the level is a first level when the assigned data state of the adjacent memory cell is no more than a specified number of data states higher than the assigned data state of the selected memory cell, and the level is a second level which is lower than the first level when the assigned data state of the adjacent memory cell is more than the specified number of data states higher than the assigned data state of the selected memory cell.
Re: Independent Claim 15 (and dependent claim(s) 16-20), there is no teaching or suggestion in the prior art of record to provide:
Compare an assigned data state of the selected memory cell to an assigned data state of the adjacent memory cell to obtain data indicating a number of data states by which the assigned data state of the adjacent memory cell exceeds the assigned data state of the selected memory cell;
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov